DETAILED ACTION

Claim Status
Claims 1-2, 6-9, 13-15 is/are pending.
Claims 1-2, 6-9, 13-15 is/are rejected.
Claims 3-5, 10-12 is/are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 6-9, 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. Features critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
 	With respect to claims 1-2, 6, 8-9, 13 the specification discloses that the recited dipole-dipole force value affects the ability to release the contents of a container and relates to the force exerted on an interface between the surface of a food content in the container and the surface of the thermoplastic film lining the interior of the container.  Therefore, having the recited dipole-dipole force on the content-facing side of the second layer of the recited multilayer polyester film is a feature critical and essential to the practice of the invention.
	However, the present claims 1-2, 6, 8-9, 13 do not specify which surface of the recited multilayer polyester film must have the recited dipole-dipole force, and it is unclear how the invention can be practiced (i.e., the improved release of container contents) if the recited dipole-
	Therefore, to address this rejection, claims 1-2, 6, 8-9, 13 should be amended to clearly specify which surface (i.e., the content-facing surface) of which layer (i.e., the second layer) of the recited multilayer film has the specified dipole-dipole force values.
 	With respect to claim 7, the specification discloses that the recited lamination conditions conforming to equation (1) is essential and critical for wax retention and attaining specific dipole-dipole force values, which the specification discloses materially affects the ability to release the contents of a container and relates to the force exerted on an interface between the surface of a food content in the container and the surface of the thermoplastic film lining the interior of the container.  It is unclear how the invention can be practiced (i.e., the improved release of container contents) if the polyester film has a dipole-dipole force which is less than 20 mN/m or greater than 40 mN/m as permitted by present claim 7, or if the recited dipole-dipole force is present on the metal-facing side of the first layer of the recited multilayer polyester film (as currently permitted by present claim 7) but not on the content-facing side of the second layer of the recited multilayer polyester film.
 	Therefore, requiring a specific dipole-dipole force on the content-facing side of the second layer of the recited multilayer polyester film is a feature critical and essential to the practice of the invention.
 	However, present claim 7 contain no restrictions with respect to the dipole-dipole force, much less specifying the dipole-dipole force for a given film surface.
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 14-15 are vague and indefinite because it fails to clearly specify which surface of the second layer has the recited dipole-dipole force value.  The Examiner suggests that clarifying language such as specifying that the container contains a content and that the surface with the recited dipole-dipole value is the content-facing surface of the second layer.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 in the previous Office Action mailed 02/10/2021 has been withdrawn in view of the Claim Amendments filed 06/08/2021, in particular with respect to the narrowed range of dipole-dipole force values and the additional limitations with respect to the composition of the polyester film.

Response to Arguments
Applicant's arguments and the second MORI Declaration filed 06/08/2021 have been considered but they are moot in view of reconsideration based on the Claim Amendments filed 06/08/2021.
 	(A) Applicant’s arguments and the MORI Declaration filed 06/08/2021 with respect to the asserted unexpected results associated with the presence of isophthalic acid-modified 
 	The rejections under 35 U.S.C. 103 in the previous Office Action mailed 02/10/2021 has been withdrawn in view of the Claim Amendments filed 06/08/2021 with respect to the narrowed range of dipole-dipole force values and the additional limitations with respect to the composition of the polyester film

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 11, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787